DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim to priority to non-provisional Application No. 14/150,268 filed January 8, 2014, now Patent No. 10,238,820 is acknowledged. 

Status of Claims 
This Office Action is responsive to the amendment filed on April 23, 2021. Thus, claims 1-16 are presently pending in this application. 
Claims 1-9, 12-13, and 16 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,238,820. Claims 1-9, 12-13, and 16 were previously rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (U.S. Publication No. 2013/0042864) in view of Jones et al. (U.S. Publication No. 2013/0061851). Claims 10-11 and 14-15 were objected to as being dependent upon a rejected base claim. Applicant’s arguments regarding the 35 U.S.C. 103 were persuasive, however, Applicant’s arguments regarding nonstatutory double patenting rejection were not persuasive. Thus, the nonstatutory double patenting rejection has been maintained. See below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,238,820 (hereinafter: “Patent’820”). 
Regarding instant claim 1, Claim 1 of Patent’820 discloses an inhaler device comprising all the limitations of the instant claim 1, excluding wherein the second terminus of the elongated support panel has the at least one pin structure protruding therefrom.
In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) See MPEP: 2144.04.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Patent’820 to include the second terminus of the elongated support panel having the at least one pin structure protruding therefrom and the at least one compartment on the interior of the casing. 
Regarding instant claims 2-9, Claims 2-9 of Patent’820 discloses the inhaler device comprising all the limitations of the instant claim 2-9, respectively.
Regarding instant claims 12, Claim 10 of Patent’820 discloses the inhaler device comprising all the limitations of the instant claim 12.
Regarding instant claim 13, Claim 11 of Patent’820 discloses an inhaler device comprising all the limitations of the instant claim 11, excluding wherein the elongated support panel having the at least one pin structure protruding therefrom.
It would have been obvious to  one having ordinary skill in the art before the effective filing date of the invention to locate the at least one pin structure protruding from the elongated support panel and the at least one compartment on the interior of the casing, such that the partial rotation of the elongated support panel within the casing causes the at least one pin structure to strike the at least one compartment, and that the at least one pin structure punctures the In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Patent’820 to include the elongated support panel having the at least one pin structure protruding therefrom and the at least one compartment on the interior of the casing.
Regarding instant claim 16, Claim 12 of Patent’820 discloses a method of administering an inhalable therapeutic agent to a subject all the limitations of the instant claim 12, excluding wherein the elongated support panel having the at least one pin structure protruding therefrom.
It would have been obvious to  one having ordinary skill in the art before the effective filing date of the invention to locate the at least one pin structure protruding from the elongated support panel and the at least one compartment on the interior of the casing, such that the partial rotation of the elongated support panel within the casing causes the at least one pin structure to strike the at least one compartment, and that the at least one pin structure punctures the hermetically sealed cover and allows the medicament contained within the at least one compartment to become released into the air flowing through the device, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (See MPEP: 2144.04).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Patent’820 to include the elongated support panel having the at least one pin structure protruding therefrom and the at least one compartment on the interior of the casing.

Allowable Subject Matter
Claims 10-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not teach or suggest “the casing comprises at least one compartment on an upper internal surface thereof proximal to the second terminus of the casing and at least one compartment on a lower internal surface thereof proximal to the second terminus of the casing.”, as recited in claims 10 and similarly recited in claim 14.
Examiner contacted Applicant’s representative on September 6, 2021 requesting the filing of a Terminal Disclaimer in reference to U.S. Patent No. 10,238,820 to overcome the nonstatutory double patenting rejection, thereby placing the application in condition for allowance, without success. 

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that it would not have been obvious for one skilled in the art to reverse the arrangement of the pin structure and the compartment and recites the particulars of In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically, Applicant merely states the modification and the particulars of In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) without providing a compelling reason persuasive or evidence. Therefore, Applicant's argument filed has been considered but was are not persuasive.

Applicant asserts that the nonstatutory double patenting is improper because the patent utilized, U.S. Patent No. 10,238,820, is the parent of the instant application.  Examiner respectfully disagrees. If the instant application was a divisional application subject to restriction in the parent application U.S. Patent No. 10,238,820 could not be utilized in a nonstatutory double patenting rejection.  However, the instant application is a continuation of the parent application (See MPEP: 804.2B). Therefore, Applicant's argument filed has been considered but was are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELLIOT S RUDDIE/Examiner, Art Unit 3785